Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 1 of 11 PageID #: 729




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  BETH JEANRILL L. DINSAY,                             )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )    Case No. 1:19-cv-00907-TWP-DML
                                                       )
  RN STAFF INC.,                                       )
                                                       )
                                Defendant.             )

                ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         This matter is before the Court on Cross-Motions for Summary Judgment filed pursuant to

  Federal Rule of Civil Procedure 56 by Plaintiff Beth Jeanrill L. Dinsay ("Dinsay") and Defendant

  RN Staff Inc. ("RN Staff") (Filing No. 63; Filing No. 70; Filing No. 71). Dinsay initiated this

  lawsuit against RN Staff for violation of the Trafficking Victims Protection Act after she was paid

  less than the prevailing wage rate for her work as a physical therapist. After RN Staff moved for

  summary judgment on Dinsay's two claims, Dinsay responded and filed a cross-motion. For the

  following reasons, both Motions are denied.

                                         I.   BACKGROUND

         Dinsay, a citizen of the Philippines, is a physical therapist by training and education. She

  graduated with a Bachelor's degree in physical therapy from an educational institution in the

  Philippines. Dinsay was sponsored by Grandison Management, Inc. to work as a nonimmigrant

  H-1B physical therapist in the United States. After approval of the H-1B petition and the issuance

  of her H-1B nonimmigrant visa, Dinsay lawfully entered the United States on January 23, 2013,

  to work as a physical therapist. She lives in New York where she is licensed to practice physical
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 2 of 11 PageID #: 730




  therapy. Dinsay's H-1B status with her original employer was extended by the United States

  Citizenship and Immigration Services ("USCIS") until August 9, 2016 (Filing No. 72-1 at 2–3).

         RN Staff is an Indiana corporation that maintains offices in Indianapolis, Indiana and does

  business as Rehability Care. It is engaged in the business of hiring physical therapists and then

  providing those physical therapists to health care facilities and organizations throughout the

  country. Id. at 2; Filing No. 64-1 at 1. On or about November 4, 2015, RN Staff recruited Dinsay

  by communicating with her in New York and offering her green card sponsorship and employment.

  In its efforts to recruit Dinsay, RN Staff told her that it would immediately file her Form I-140

  immigrant petition rather than sponsoring her as a nonimmigrant H-1B employee (Filing No. 72-

  1 at 3). RN Staff promised Dinsay that it would sponsor her as a physical therapist under the EB-

  2 immigrant worker category, which requires the worker to have at least a Master's degree or five

  years of relevant experience as a physical therapist. At that time, Dinsay had a Bachelor's degree

  in physical therapy and more than five years of relevant experience. Id. at 4; Filing No. 72-6 at 2,

  ¶¶ 3–4; Filing No. 72-7 at 1, ¶¶ 3–4.

         On November 9, 2015, Dinsay and RN Staff executed an employment agreement. RN

  Staff agreed to sponsor Dinsay for an employment-based visa, and it would complete and submit

  the USCIS paperwork on behalf of Dinsay. RN Staff agreed to employ Dinsay for 4,160 hours

  with the expectation of providing her with thirty-five to forty hours of work each week. The

  employment agreement specified that Dinsay would be compensated $1,100.00 net per week based

  on a forty-hour work week as well as other employment benefits (Filing No. 64-1 at 1–5).

         In January 2016, RN Staff filed a Form I-140 immigrant petition on behalf of Dinsay

  whereby the position offered was that of an EB-2 category. In filing the EB-2 Form I-140 petition

  on behalf of Dinsay, RN Staff represented to USCIS that it would pay Dinsay at least the prevailing




                                                   2
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 3 of 11 PageID #: 731




  wage rate for the offered position (Filing No. 72-6 at 2–3, ¶¶ 7–8; Filing No. 72-7 at 1, ¶¶ 7–8).

  Before RN Staff filed the EB-2 Form I-140 immigrant petition on behalf of Dinsay, RN Staff

  researched how much the prevailing wage rate was for the EB-2 position offered to Dinsay at her

  anticipated worksite. 1 RN Staff assisted Dinsay in the simultaneous filing of Dinsay's Form I-485

  adjustment application and Form I-765 employment authorization application (Filing No. 72-6 at

  3, ¶¶ 12–13; Filing No. 72-7 at 2, ¶¶ 12–13).

          Dinsay began working for RN Staff on March 25, 2016. RN Staff initially assigned Dinsay

  to work at an out-patient clinic in Brooklyn, New York. In November 2016, RN Staff reassigned

  her to work as a physical therapist in Freeport, New York. Also in November 2016, USCIS issued

  a request for evidence ("RFE") regarding the EB-2 Form I-140 immigrant petition filed by RN

  Staff on behalf of Dinsay (Filing No. 72-6 at 3–4, ¶¶ 14–15, 20–21; Filing No. 72-7 at 2, ¶¶ 14–

  15, 20–21).

          RN Staff clearly made known to Dinsay that it would not transfer her H-1B status, but,

  instead, it would immediately file for Dinsay's green card sponsorship. Around November 2017,

  RN Staff received a second RFE from USCIS concerning its Form I-140 immigrant petition on

  behalf of Dinsay. After it received the second RFE, RN Staff informed Dinsay about the RFE

  (Filing No. 72-6 at 6, ¶¶ 31, 36, 37; Filing No. 72-7 at 3, ¶¶ 31, 36, 37).

          When Dinsay began receiving her paychecks, her paycheck statements indicated that she

  was being paid only $18.00 per hour for her "regular pay," and a sizeable portion of her paycheck

  was paid to her through "non-taxable pay." (Filing No. 72-3; Filing No. 72-6 at 5, ¶¶ 23, 25; Filing

  No. 72-7 at 2, ¶¶ 23, 25.) The W-2 forms issued by RN Staff to Dinsay indicate that Dinsay was


  1
    The prevailing wage rate for the physical therapist position offered to Dinsay was $78,874.00 per year. RN Staff
  represented on the immigration paperwork that Dinsay's offered wage was $78,874.00 per year, her offered wage
  equaled or exceeded the prevailing wage, and RN Staff would pay at least the prevailing wage (Filing No. 72-4 at 11,
  15, 22, 34, 36).


                                                           3
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 4 of 11 PageID #: 732




  paid $23,627.70 in 2016 and $45,083.16 in 2017 (Filing No. 72-10 at 1–2). However, Dinsay's

  paycheck statements indicate that she was paid approximately $43,281.36 in 2016 2 and $84,174.20

  in 2017, including overtime pay (Filing No. 72-3 at 1, 6).

             Dinsay discovered that she was being paid $18.00 per hour for her "regular pay," and after

  doing some research, learned that the prevailing wage rate was $37.92 per hour. It occurred to

  Dinsay that if RN Staff was not declaring her correct wages, the Form I-140 immigrant petition

  filed on her behalf could be denied, which would then make her presence in the United States

  unlawful. In March or April 2017, Dinsay called RN Staff and complained about being paid only

  $18.00 per hour with an additional, flexible "non-taxable pay," which she believed was neither

  correct nor legal. She demanded that she be paid proper wages as a licensed physical therapist

  (Filing No. 72-1 at 6, 9, 12, ¶¶ 38, 57, 59, 76).

             Dinsay's telephone call was received by Ramon Villegas ("Villegas"), RN Staff's corporate

  representative with whom Dinsay previously had interacted regarding her recruitment,

  sponsorship, and wages. Villegas was upset with Dinsay for complaining about her wages, and he

  yelled at her about her pay. Villegas explained that she was being paid the contractually agreed

  upon wages for her weekly net income. Dinsay was scared by Villegas's angry, yelling response.

  Villegas told her that he did not like "problem employees." Id. at 12–13, ¶¶ 77–83. He informed

  Dinsay, that "If you continue to complain about your wages, you can forget about your immigrant

  petition. I can have it withdrawn or we can decide not to comply with any RFEs." Id. at 13, ¶ 83.

  When Dinsay asked him to not withdraw her sponsorship, Villegas responded, "[t]hen, you better

  be a good employee, and just work your hours." Id. at 13, ¶¶ 84–85. Dinsay was afraid that RN

  Staff would carry out its threat and withdraw her Form I-140 immigrant petition sponsorship and



  2
      Dinsay had not worked a full calendar year for RN Staff in 2016 because she started work on March 25, 2016.


                                                            4
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 5 of 11 PageID #: 733




  that she would lose everything by becoming unlawfully present in the country, so she remained

  silent about the wage issue and continued working for RN Staff. Id. at 14–15, ¶¶ 90–91, 95.

         RN Staff and Villegas deny that this conversation took place and deny that Dinsay was

  ever threatened. Villegas contends that he never yelled or shouted at Dinsay, he never threatened

  her, and he denies that he ever threatened Dinsay's immigration status (Filing No. 79-1 at 1–2, 5).

  RN Staff also asserts that, contrary to Dinsay's assertion, Dinsay was paid the proper prevailing

  wage for her work. Id. at 2.

         Around April or May 2018, Dinsay completed working the contractually agreed upon

  4,160 hours for RN Staff. At that time, USCIS had not yet adjudicated the Form I-140 immigrant

  petition filed by RN Staff on behalf of Dinsay. However, she wanted to leave RN Staff and work

  for a company that would pay correct wages and properly report wages. Dinsay asked the medical

  facility where RN Staff had assigned her if it would hire her as a direct employee. That facility

  agreed to hire Dinsay as a direct employee (Filing No. 72-1 at 16–17, ¶¶ 106–10).

         On April 3, 2018, Dinsay sent RN Staff a resignation letter with an effective resignation

  date thirty days after the letter. RN Staff waived the non-compete and non-solicitation covenants

  of its employment agreement so that Dinsay could work for her chosen employer after her

  resignation. Over the next several months, RN Staff attempted to contact Dinsay several times to

  discuss her plans and her employer's efforts to effectuate immigration filings on her behalf, but

  Dinsay did not respond. In September 2018, approximately four months after Dinsay's resignation,

  RN Staff withdrew its Form I-140 immigrant petition (Filing No. 79-1 at 4–5; Filing No. 77-1 at

  3).

         On October 4, 2018, Dinsay initiated this lawsuit to assert two claims against RN Staff—

  violation of the Trafficking Victims Protection Act, 18 U.S.C. § 1589 ("TVPA"), and violation of




                                                  5
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 6 of 11 PageID #: 734




  26 U.S.C. § 7434 (Filing No. 1 at 18–19). After more than two years of litigation activity, RN

  Staff filed its Motion for Summary Judgment on Dinsay's two claims, and Dinsay filed her Cross-

  Motion for Summary Judgment (Filing No. 63; Filing No. 70; Filing No. 71). 3

                                         II.     LEGAL STANDARD

           The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

  order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

  judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any material

  fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

  Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

  judgment, the court reviews "the record in the light most favorable to the non-moving party and

  draw[s] all reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th

  Cir. 2009) (citation omitted). "However, inferences that are supported by only speculation or

  conjecture will not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624,

  627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the

  burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

  demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

  requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet

  this burden with conclusory statements or speculation but only with appropriate citations to


  3
    Dinsay raised various objections regarding technical defects in some of the evidence designated by RN Staff. RN
  Staff subsequently corrected those technical defects, and the Court has looked to the corrected designated evidence in
  ruling on these Motions for Summary Judgment. Dinsay also raised the issue of the timeliness of RN Staff's
  response/reply brief and a defect in a section heading in RN Staff's opening brief. Because the response/reply deadline
  fell on a weekend, and more importantly, because Dinsay was able to fully and fairly respond to RN Staff's briefing,
  the Court will accept RN Staff's summary judgment briefing. However, RN Staff is admonished to carefully follow
  all procedural rules and deadlines.


                                                            6
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 7 of 11 PageID #: 735




  relevant admissible evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

  1995) (citations omitted).

         "In much the same way that a court is not required to scour the record in search of evidence

  to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

  of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

  marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and quotation marks omitted).

         These same standards apply even when each side files a motion for summary judgment.

  The existence of cross-motions for summary judgment does not imply that there are no genuine

  issues of material fact. R.J. Corman Derailment Serv., LLC v. Int'l Union of Operating Eng'rs.,

  335 F.3d 643, 647 (7th Cir. 2003). The process of taking the facts in the light most favorable to

  the non-moving party, first for one side and then for the other, may reveal that neither side has

  enough to prevail without a trial. Id. at 648. "With cross-motions, [the court's] review of the

  record requires that [the court] construe all inferences in favor of the party against whom the

  motion under consideration is made." O'Regan v. Arbitration Forums, Inc., 246 F.3d 975, 983

  (7th Cir. 2001) (citation and quotation marks omitted).

         The Court notes that a "document filed pro se is to be liberally construed, and . . . must be

  held to less stringent standards than formal pleadings drafted by lawyers." Erickson v. Pardus,

  551 U.S. 89, 94 (2007) (citations and quotation marks omitted).

         However, it is also well established that pro se litigants are not excused from
         compliance with procedural rules. [T]he Supreme Court has never suggested that
         procedural rules in ordinary civil litigation should be interpreted so as to excuse
         mistakes by those who proceed without counsel[.] Further, as the Supreme Court



                                                    7
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 8 of 11 PageID #: 736




         has noted, in the long run, experience teaches that strict adherence to the procedural
         requirements specified by the legislature is the best guarantee of evenhanded
         administration of the law.

  Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009) (citations and quotation marks

  omitted).

                                       III.   DISCUSSION

         In its Motion for Summary Judgment, RN Staff argues that it is entitled to judgment on

  Dinsay's two claims because this Court already decided similar issues based on similar facts in the

  case of Panwar v. Access Therapies, Inc., 2015 U.S. Dist. LEXIS 38117 (S.D. Ind. Mar. 25, 2015).

  In her Cross-Motion, Dinsay argues that Panwar is distinguishable and does not control the

  outcome here, and the evidence supports her TVPA claim.

         Regarding her second claim, Dinsay explains,

         While I still believe that the Defendant flagrantly violated 26 U.S.C. § 7434 in that
         it knowingly issued me false W-2s that did not correctly reflect the wages that
         should have been paid me, I must seek the Court's indulgence to allow me to drop
         the second cause of action, as I intend to exert all my resources to proving my first
         cause of action, that is, the forced labor claim.

  (Filing No. 71 at 7.) Because Dinsay has decided to voluntarily "drop the second cause of action,"

  the Court dismisses her claim against RN Staff for violation of 26 U.S.C. § 7434 and will not

  further discuss this claim.

         Concerning Dinsay's TVPA claim, Congress has enacted statutes to protect against

  "peonage, slavery, and trafficking in persons," including "forced labor." See 18 U.S.C. § 1589.

  The TVPA provides,

         Whoever knowingly provides or obtains the labor or services of a person by any
         one of, or by any combination of, the following means—

              (1) by means of force, threats of force, physical restraint, or threats of physical
              restraint to that person or another person;




                                                    8
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 9 of 11 PageID #: 737




                 (2) by means of serious harm or threats of serious harm to that person or
                 another person;
                 (3) by means of the abuse or threatened abuse of law or legal process; or
                 (4) by means of any scheme, plan, or pattern intended to cause the person to
                 believe that, if that person did not perform such labor or services, that person
                 or another person would suffer serious harm or physical restraint,

             shall be punished as provided under subsection (d).

  18 U.S.C. § 1589(a). "An individual who is a victim of a violation of this chapter may bring a

  civil action against the perpetrator." 18 U.S.C. § 1595(a).

             Among other things, the parties dispute whether the evidence and case law support Dinsay's

  claim that RN Staff obtained the labor or services of Dinsay by means of serious harm or threats

  of serious harm. RN Staff focuses its argument on the Court's prior decision in Panwar v. Access

  Therapies. RN Staff argues that the Court determined in Panwar that the threat of deportation is

  not a threat of serious harm under the TVPA, and thus, Dinsay's claim fails as a matter of law and

  fact. See Panwar, 2015 U.S. Dist. LEXIS 38117, at *13.

             Dinsay argues that the factual and legal distinctions between H-1B nonimmigrant status

  (in the Panwar case) and EB-2 immigrant status (in this case) compel a different result in this case,

  and, additionally, the dissimilar facts in this case also compel a different result. Dinsay further

  asserts,

             Given the context when Defendant's Villegas uttered his threat, that is, during his
             conversation with Plaintiff to address Plaintiff's complaints about not getting paid
             properly her wages, Defendant's Villegas's threat was not simply a factual statement
             of what would happen if Defendant withdrew its immigration sponsorship, but it
             was clearly a subtle psychological method of coercion to retain Plaintiff's labor or
             services.

  (Filing No. 78 at 8).

             The Court first notes that the TVPA explains,

             The term "serious harm" means any harm, whether physical or nonphysical,
             including psychological, financial, or reputational harm, that is sufficiently serious,



                                                       9
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 10 of 11 PageID #: 738




         under all the surrounding circumstances, to compel a reasonable person of the same
         background and in the same circumstances to perform or to continue performing
         labor or services in order to avoid incurring that harm.

  18 U.S.C. § 1589(c)(2).

         The statutory definition within the TVPA recognizes nonphysical harm as one possible

  "serious harm" that can give rise to liability. The Court also notes that this definition compels a

  factual determination, and based upon the central issue of whether Villegas threatened Dinsay

  regarding the immigrant petition—and the parties dispute the facts concerning that issue—the

  Court concludes that summary judgment is not appropriate.

         The facts presented by Dinsay suggest that RN Staff obtained the labor of Dinsay by means

  of threats of serious harm when considering the full context of Villegas' threats to Dinsay about

  her immigrant petition and RN Staff's compliance with the RFEs. When Dinsay asked him to not

  withdraw her sponsorship, Villegas responded that Dinsay better be a good employee and just

  work her hours. Within context, Villegas' threat could be viewed as a subtle psychological method

  of coercion to retain Dinsay's labor rather than simply a factual statement of what would happen

  if RN Staff withdrew its immigration sponsorship. On the other hand, RN Staff has designated

  evidence that the conversation never happened, and Dinsay was not threatened regarding her

  immigrant petition. This factual dispute must be decided by a trier of fact, not by the Court on

  summary judgment.

         As a final note, the Court points out that the factual and legal distinctions between H-1B

  nonimmigrant status and EB-2 immigrant status justify the Court's departure from the nonbinding

  Panwar decision in denying summary judgment in this case.




                                                  10
Case 1:19-cv-00907-TWP-DML Document 80 Filed 05/21/21 Page 11 of 11 PageID #: 739




                                     IV.   CONCLUSION

         For the reasons explained above, the Court DENIES the parties' Cross-Motions for

  Summary Judgment (Filing No. 63; Filing No. 70; Filing No. 71). Dinsay voluntarily dismissed

  her claim against RN Staff for violation of 26 U.S.C. § 7434; therefore, that claim is dismissed.

  Dinsay's claim for violation of the Trafficking Victims Protection Act, 18 U.S.C. § 1589 remains

  pending for settlement or trial.

         SO ORDERED.

  Date: 5/21/2021



   DISTRIBUTION:

   Beth Jeanrill L. Dinsay                         G. John Cento
   85 North Long Beach Avenue, Apt. 4A             CENTO LAW
   Freeport, New York 11520                        cento@centolaw.com

   Bryce H. Bennett, Jr.                           Christopher Terrell Lane
   RILEY BENNETT EGLOFF LLP                        LANE LAW OFFICE
   bbennett@rbelaw.com                             chrislane23@msn.com

   Patrick Stephen McCarney                        Glenn A. Obedin
   RILEY BENNETT EGLOFF LLP                        NAIBURG, OBEDIN & WEISSMAN, LLP
   pmccarney@rbelaw.com                            The Courthouse Corporate Center, Suite 4200
                                                   320 Carleton Avenue
                                                   Central Islip, New York 11722




                                                 11
